Exhibit 10.2

(Local Currency-Single Jurisdiction)

ISDA®

International Swap Dealers Association, Inc

MASTER AGREEMENT

Dated as of: July 19, 2007

 

    KeyBank National Association        and            Jupitermedia
Corporation        

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows:—

 

1. Interpretation

(a)     Definitions.   The terms defined in Section 12 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.

(b)     Inconsistency.   In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.

(c)     Single Agreement.   All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.

 

2. Obligations

(a)     General Conditions.

(i)     Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

(ii)     Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii)     Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

Copyright ©1992 by International Swap Dealers Association, Inc.



--------------------------------------------------------------------------------

(b)     Change of Account.   Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c)     Netting.   If on any date amounts would otherwise be payable: —

(i)     in the same currency; and

(ii)     in respect of the same Transaction

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of branches or offices through which the parties make
and receive payments or deliveries.

(d)     Default Interest; Other Amounts.   Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3. Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered
into) that: —

(a)     Basic Representations.

(i)     Status.   It is duly organised and validly existing under the laws of
the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;

(ii)     Powers.   It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii)     No Violation or Conflict.   Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

2



--------------------------------------------------------------------------------

(iv)     Consents.   All governmental and other consents that are required to
have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v)     Obligations Binding.   Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

(b)     Absence of Certain Events.   No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.

(c)     Absence of Litigation.   There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

(d)     Accuracy of Specified Information.   All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

 

4. Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a)     Furnish Specified Information.   It will deliver to the other party any
forms, documents or certificates specified in the Schedule or any Confirmation
by the date specified in the Schedule or such Confirmation or, if none is
specified, as soon as reasonably practicable.

(b)     Maintain Authorisations.   It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

(c)     Comply with Laws.   It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

5. Events of Default and Termination Events

(a)     Events of Default.   The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any of the following events constitutes an event of
default (an “Event of Default”) with respect to such party:—

(i)     Failure to Pay or Deliver.   Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(d) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii)     Breach of Agreement.   Failure by the party to comply with or perform
any agreement or obligation (other than an obligation to make any payment under
this Agreement or delivery under Section 2(a)(i) or 2(d) or to give notice of a
Termination Event) to be complied with or performed by

 

3



--------------------------------------------------------------------------------

the party in accordance with this Agreement if such failure is not remedied on
or before the thirtieth day after notice of such failure is given to the party;

(iii)     Credit Support Default.

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

(iv)     Misrepresentation.   A representation made or repeated or deemed to
have been made or repeated by the party or any Credit Support Provider of such
party in this Agreement or any Credit Support Document proves to have been
incorrect or misleading in any material respect when made or repeated or deemed
to have been made or repeated;

(v)     Default under Specified Transaction.   The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party
(1) defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

(vi)     Cross Default.   If “Cross Default” is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however described) in respect of
such party, any Credit Support Provider of such party or any applicable
Specified Entity of such party under one or more agreements or instruments
relating to Specified Indebtedness of any of them (individually or collectively)
in an aggregate amount of not less than the applicable Threshold Amount (as
specified in the Schedule) which has resulted in such Specified Indebtedness
becoming, or becoming capable at such time of being declared, due and payable
under such agreements or instruments, before it would otherwise have been due
and payable or (2) a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
on the due date thereof in an aggregate amount of not less than the applicable
Threshold Amount under such agreements or instruments (after giving effect to
any applicable notice requirement or grace period);

(vii)     Bankruptcy.   The party, any Credit Support Provider of such party or
any applicable Specified Entity of such party:—

(1)     is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of

 

4



--------------------------------------------------------------------------------

insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (B) is not dismissed, discharged,
stayed or restrained in each case within 30 days of the institution or
presentation thereof; (5) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (6) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (7) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(8) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in clauses (1) to (7) (inclusive); or (9) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts; or

(viii)     Merger Without Assumption.   The party or any Credit Support Provider
of such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

(1)     the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2)     the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b)     Termination Events.   The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to (ii) below or an
Additional Termination Event if the event is specified pursuant to (iii) below:—

(i)     Illegality.   Due to the adoption of, or any change in, any applicable
law after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):

(1)     to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2)     to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction;

(ii)     Credit Event Upon Merger.   If “Credit Event Upon Merger” is specified
in the Schedule as applying to the party, such party (“X”), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

 

5



--------------------------------------------------------------------------------

(iii)     Additional Termination Event.   If any “Additional Termination Event”
is specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c)     Event of Default and Illegality.   If an event or circumstance which
would otherwise constitute or give rise to an Event of Default also constitutes
an Illegality, it will be treated as an Illegality and will not constitute an
Event of Default.

 

6. Early Termination

(a)     Right to Terminate Following Event of Default.   If at any time an Event
of Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5 (a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)     Right to Terminate Following Termination Event.

(i)     Notice.   If a Termination Event occurs, an Affected Party will,
promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction and will also
give such other information about that Termination Event as the other party may
reasonably require.

(ii)     Two Affected Parties.   If an Illegality under Section 5(b)(i)(1)
occurs and there are two Affected Parties, each party will use all reasonable
efforts to reach agreement within 30 days after notice thereof is given under
Section 6(b)(i) on action to avoid that Termination Event.

(iii)     Right to Terminate.   If:—

(1)     an agreement under Section 6(b)(ii) has not been effected with respect
to all Affected Transactions within 30 days after an Affected Party gives notice
under Section 6(b)(i); or

(2)     an Illegality other than that referred to in Section 6(b)(ii), a Credit
Event Upon Merger or an Additional Termination Event occurs,

either party in the case of an Illegality, any Affected Party in the case of an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(c)     Effect of Designation.

(i)     If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

(ii)     Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 2(d) in respect
of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

6



--------------------------------------------------------------------------------

(d)     Calculations.

(i)     Statement.   On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

(ii)     Payment Date.   An amount calculated as being due in respect of any
Early Termination Date under Section 6(e) will be payable on the day that notice
of the amount payable is effective (in the case of an Early Termination Date
which is designated or occurs as a result of an Event of Default) and on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (in the case of an Early Termination Date which is
designated as a result of a Termination Event). Such amount will be paid
together with (to the extent permitted under applicable law) interest thereon
(before as well as after judgment), from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e)     Payments on Early Termination.   If an Early Termination Date occurs,
the following provisions shall apply based on the parties’ election in the
Schedule of a payment measure, either “Market Quotation” or “Loss”, and a
payment method, either the “First Method” or the “Second Method”. If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that “Market Quotation” or the “Second Method”, as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

(i)     Events of Default.   If the Early Termination results from an Event of
Default:

(1)     First Method and Market Quotation.   If the First Method and Market
Quotation apply, the Defaulting Party will pay to the Non-defaulting Party the
excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Unpaid Amounts owing to the Non-defaulting Party over
(B) the Unpaid Amounts owing to the Defaulting Party.

(2)     First Method and Loss.   If the First Method and Loss apply, the
Defaulting Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3)     Second Method and Market Quotation.   If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Unpaid Amounts owing to the Non-defaulting Party
less (B) the Unpaid Amounts owing to the Defaulting Party. If that amount is a
positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of that amount to the Defaulting Party.

(4)     Second Method and Loss.   If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii)     Termination Events.   If the Early Termination Date results from a
Termination Event:—

(1)     One Affected Party.   If there is one Affected Party, the amount payable
will be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to

 

7



--------------------------------------------------------------------------------

the Non-defaulting Party will be deemed to be references to the Affected Party
and the party which is not the Affected Party, respectively, and, if Loss
applies and fewer than all the Transactions are being terminated, Loss shall be
calculated in respect of all Terminated Transactions.

(2)     Two Affected Parties.   If there are two Affected Parties:—

(A)     If Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the sum of (a) one-half of the difference between the Settlement
Amount of the party with the higher Settlement Amount (“X”) and the Settlement
Amount of the party with the lower Settlement Amount (“Y”) and (b) the Unpaid
Amounts owing to X less (II) the Unpaid Amounts owing to Y; and

(B)     If Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii)     Adjustment for Bankruptcy.   In circumstances where an Early
Termination Date occurs because “Automatic Early Termination” applies in respect
of a party, the amount determined under this Section 6(e) will be subject to
such adjustments as are appropriate and permitted by law to reflect any payments
or deliveries made by one party to the other under this Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for payment determined under Section 6(d)(ii).

(iv)     Pre-Estimate.   The parties agree that if Market Quotation applies an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty. Such amount is payable for the loss of bargain and the loss
of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

7. Transfer

Neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that: —

(a)     a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)     a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8. Miscellaneous

(a)     Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b)     Amendments.   No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

 

8



--------------------------------------------------------------------------------

(c)     Survival of Obligations.   Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d)     Remedies Cumulative.   Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e)     Counterparts and Confirmations.

(i)     This Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii)     The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f)     No Waiver of Rights.   A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)     Headings.   The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

9. Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
incurred by such other party by reason of the enforcement and protection of its
rights under this Agreement or any Credit Support Document to which the
Defaulting Party is a party or by reason of the early termination of any
Transaction, including, but not limited to, costs of collection.

 

10. Notices

(a)     Effectiveness.   Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i)     if in writing and delivered in person or by courier, on the date it is
delivered;

(ii)     if sent by telex, on the date the recipient’s answerback is received;

(iii)     if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv)     if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v)     if sent by electronic messaging system, on the date that electronic
message is received,

 

9



--------------------------------------------------------------------------------

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b)     Change of Addresses.   Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

11. Governing Law and Jurisdiction

(a)     Governing Law.   This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b)     Jurisdiction.   With respect to any suit, action or proceedings relating
to this Agreement (“Proceedings”), each party irrevocably:—

(i)     submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii)     waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c)     Waiver of Immunities.   Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any ,judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

12. Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).
“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, all Transactions affected by the occurrence of such
Termination Event and (b) with respect to any other Termination Event, all
Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person, For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

 

10



--------------------------------------------------------------------------------

(a)     in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b)     in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

(c)     in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

(d)     in all other cases, the Termination Rate.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iii).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“law” includes any treaty, law, rule or regulation and “lawful” and “unlawful”
will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located, (c) in
relation to any notice or other communication, including notice contemplated
under Section 5(a)(i), in the city specified in the address for notice provided
by the recipient and, in the case of a notice contemplated by Section 2(b), in
the place where the relevant new account is to be located and (d) in relation to
Section 5(a)(v)(2), in the relevant locations for performance with respect to
such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, an amount that party reasonably
determines in good faith to be its total losses and costs (or gain, in which
case expressed as a negative number) in connection with this Agreement or that
Terminated Transaction or group of Terminated Transactions, as the case may be,
including any loss of bargain, cost of funding or, at the election of such party
but without duplication, loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position
(or any gain resulting from any of them). Loss includes losses and costs (or
gains) in respect of any payment or delivery required to have been made
(assuming satisfaction of each applicable condition precedent) on or before the
relevant Early Termination Date and not made, except, so as to avoid
duplication, if Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies. Loss does
not include a party’s legal fees and out-of-pocket expenses referred to under
Section 9. A party will determine its Loss as of the relevant Early Termination
Date, or, if that is not reasonably practicable, as of the earliest date
thereafter as is reasonably practicable. A party may (but need not) determine
its Loss by reference to quotations of relevant rates or prices from one or more
leading dealers in the relevant markets.

 

11



--------------------------------------------------------------------------------

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included. The Replacement Transaction would
be subject to such documentation as such party and the Reference Market-maker
may, in good faith, agree. The party making the determination (or its agent)
will request each Reference Market-maker to provide its quotation to the extent
reasonably practicable as of the same day and time (without regard to different
time zones) on or as soon as reasonably practicable after the relevant Early
Termination Date. The day and time as of which those quotations are to be
obtained will be selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other. If more than three quotations are provided, the
Market Quotation will be the arithmetic mean of the quotations, without regard
to the quotations having the highest and lowest values. If exactly three such
quotations are provided, the Market Quotation will be the quotation remaining
after disregarding the highest and lowest quotations. For this purpose, if more
than one quotation has the same highest value or lowest value, then one of such
quotations shall be disregarded. If fewer than three quotations are provided, it
will be deemed that the Market Quotation in respect of such Terminated
Transaction or group of Terminated Transactions cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:

(a)     the Market Quotations (whether positive or negative) for each Terminated
Transaction or group of Terminated Transactions for which a Market Quotation is
determined; and

(b)     such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meaning specified in the Schedule.

 

12



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Event” means Illegality or, if specified to be applicable, a Credit
Event Upon Merger or an Additional Termination Event,

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate, Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the fair market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document,

 

            KeyBank National Association               and      
            Jupitermedia Corporation             (Name of Party)     (Name of
Party) By:         By:   /s/ Donald J. O’Neill  

Name: Thomas J. Simenic

Title: Senior Vice President

Date:

     

Name: Donald J. O’Neill

Title: Chief Financial Officer

Date: 10/5/2009

 

13



--------------------------------------------------------------------------------

SCHEDULE

TO THE

ISDA MASTER AGREEMENT

dated as of July 19, 2007

between

 

    KeyBank National Association        and            Jupitermedia
Corporation         (“Party A”)       (“Party B” )

Part 1. Termination Provisions.

 

(a) “Specified Entity” means in relation to Party A for the purpose of:

Section 5(a)(v): None

Section 5(a)(vi): None

Section 5(a)(vii) None

Section 5(b)(ii): None

and in relation to Party B for the purpose of:

Section 5(a)(v): None.

Section 5(a)(vi): None.

Section 5(a)(vii): Any Credit Party as defined in the Credit Agreement.

Section 5(b)(ii): None.

 

(b) “Specified Transaction” will have the meaning specified in Section 12 of
this Agreement.

 

(c) The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A and
Party B.

 

(d) “Specified Indebtedness” will have the meaning specified in Section 12 of
this Agreement but shall exclude deposits received in the ordinary course of a
party’s banking business.

 

(e) “Threshold Amount” means

 

  (i) with respect to Party A, an amount equal to 3% of its Stockholders’
Equity; and

 

  (ii) with respect to Party B, means $1,000,000.

For purposes hereof “Stockholders’ Equity” means, with respect to Party A, at
any time, the sum (as shown in its most recent Call Report) of (i) its capital
stock (including preferred stock) outstanding, taken at par value, (ii) its
capital surplus, and (iii) its retained earnings, minus (iv) treasury stock,
each to be deteonined in accordance with generally accepted accounting
principles.

 

(f) The “Credit Event Upon Merger” provisions of Section 5(b)(ii) will not apply
to Party A and Party B.



--------------------------------------------------------------------------------

(g) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Party A or Party B.

 

(h) Payments on Early Termination.   For the purpose of Section 6(e) of this
Agreement:

 

  (i) The Second Method payment method will apply.

  (ii) The Market Quotation payment measure will apply.

 

(i) Additional Termination Event:   For the purpose of Section 5(b)(iii) of this
Agreement, it shall be an “Additional Termination Event” with Party B being the
Affected Party if:

 

  (i) the loan or other indebtedness which relate to Transactions between the
parties based on interest rates is repaid, in whole, upon acceleration of
principal, prior to its stated maturity or for any other reason ceases to be an
obligation of Party B, with or without the consent of Party A;

 

  (ii) any Credit Support Document expires, terminates, or ceases to be in full
force and effect for the purpose of this Agreement unless (i) this Agreement is
expressly amended in writing to reflect that it is no longer a Credit Support
Document hereunder or (ii) a replacement Credit Support Document is entered into
the terms of which are satisfactory to Party A in its sole discretion;

 

  (iii) an “Event of Default” under and as defined in the Credit Agreement
(defined in clause (c) of Part 3 herein) shall have occurred; or

 

  (iv) Party A ceases to be a party to. or have any commitments under the Credit
Agreement.

Part 2. Agreement to Deliver Documents.

For the purpose of Section 4(a) of this Agreement, Party B agrees to deliver the
following documents:

 

(a) A certificate of an authorized officer of Party B evidencing the necessary
corporate authorizations, resolutions, and approvals with respect to the
execution, delivery and performance of this Agreement, and certifying the names,
true signatures, and authority of the officer(s) signing this Agreement and
executing Transactions hereunder.

 

(b) Quarterly and annual financial statements of Party B when reasonably
requested by Party A and not otherwise provided to Party A under the Credit
Agreement.

 

(c) IRS Form W-9 of Party B when requested by Party A.

Part 3. Miscellaneous.

 

(a) Addresses for Notices: For the purpose of Section 10(a) of this Agreement

Address for notices or communications to Party A:

Address: 127 Public Square, OH-01-27-0405, Cleveland, Ohio 44114

Attention: Interest Rate Risk Management

Facsimile No.: 216-689-4737

Telephone No.: 216-689-3143

 

2



--------------------------------------------------------------------------------

Address for notices or communications to Party B:

Address: 23 Old Kings Highway South Darien, CT 06820

Attention: Don O’Neill

Facsimile No.: 203-655-4686

Telephone No.: 203-662-2980

 

(b) Calculation Agent.   The Calculation Agent is Party A.

 

(c) Credit Support Document:   In relation to Party A, means not applicable. In
relation to Party B, means

(i) that certain Credit and Security Agreement dated on or about July 12, 2007
(the “Credit Agreement”) between Jupitermedia Corporation and KeyBank National
Association, as the lead arranger, sole book runner and Administrative Agent for
the Lenders and Citizens Bank as the Syndication Agent, and each other Loan
Document (as defined in the Credit Agreement), in each case as amended,
restated, renewed, refinanced, supplemented, or as waivers thereunder may be
approved in accordance with its terms from time to time,

(ii) Security Documents as defined in the Loan Agreement which, shall include
without limitation, the following documents, as all such documents may be
amended, modified or supplemented from time to time

(a) that certain Security Agreement dated on or about July 12, 2007 among
Jupitermedia Corporation, and each of the Domestic Subsidiaries (as defined in
the Security Agreement) in favor of KeyBank National Association

(b) that certain Pledge Agreement dated on or about July 12, 2007 between
Jupitermedia Corporation in favor of KeyBank National Association

(iii) any guarantee, security agreement, or other document in effect from time
to time that, by its tennis, guarantees, secures or otherwise supports the
perfounance of Party B’s obligations under this Agreement, including without
limitation,.

 

(d) Credit Support Provider.   In relation to Party A, means not applicable. In
relation to Party B, means each party to any Credit Support Document of Party B,
including without limitation each Guarantor of Payment as defined in the Credit
Agreement, other than (i) Party A or Party B, (ii) any Affiliate of Party A, or
(iii) any other secured party under such Credit Support Document.

 

(e) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF
LAW DOCTRINE.

 

(f) Definitions.   Section 12 is modified as follows:

(i) “Default Rate” means Prime +2%.

 

(g) Payments.

Party A will make payments to Party B by transfer to the account of Party B at
KeyBank National Association (Account Number:                                 ).

 

3



--------------------------------------------------------------------------------

Party B will make payments to Party A by transfer from the account of Party B at
KeyBank National Association (Account Number:     ), and Party A is irrevocably
authorized to debit such account for each such payment (it being understood that
Party B will at all times maintain sufficient balances in such account for such
purposes).

Part 4. Other Provisions.

 

(a) Additional Representations.   Party B represents to Party A (which
representation will be deemed to be repeated by Party B on each date on which a
Transaction is entered into that it, or any Credit Support Provider, has if a
corporation, partnership, proprietorship, limited liability company or trust
(1) total assets exceeding $10,000,000 or (2) a net worth exceeding $1,000,000
and is entering into the Transaction in connection with the conduct of its
business or to manage the risk associated with an asset or liability owned or
incurred in the conduct of its business, and as such, it is an “eligible
contract participant” as such term is defined in Section l a(12) of the
Commodity Exchange Act (2000).

 

(b) Event of Default.   Each party agrees to notify the other party of the
occurrence of any Event of Default or Potential Event of Default immediately
upon learning of the occurrence thereof.

 

(c) Disclaimer.   In entering into this Agreement, Party B acknowledges and
agrees that:

 

  1. Party B understands that there is no assurance as to the direction in which
interests rates in financial markets may move in the future and that Party A
makes no covenant, representation, or warranty in this regard or in regard to
the suitability of the terms of the Agreement or any Transaction to the
particular needs and financial situation of Party B.

 

  2. Party B has made its own independent, informed decision to enter into this
Agreement and any Transaction.

 

  3. Party B represents, which representation shall be deemed repeated with
respect to and at the time of each Agreement and Transaction, that (A) it has
had the opportunity, independently of Party A and Party A’s affiliates,
officers, employees, and agents, to consult its own financial advisors and has
determined that it is in Party B’s interest to enter into the Agreement and any
Transaction, (B) it is capable of assuming and assumes the risks of any
Transaction and (C) it is capable of assuming and assumes all risks (financial
and otherwise) associated with any Transaction, including but not limited to,
Market Risk (defined as the risk that the Transaction may increase or decrease
in value with a change in, among other things, interest rates or the yield
curve), and Liquidity Risk (defined as the risk that the Transaction cannot be
closed out of or disposed of quickly at or near its value).

 

  4. Party A is not acting as a fiduciary for or advisor to Party B in respect
of any Transaction.

 

  5. Party B is not relying on any communications (written or oral) of Party A
as investment advice or as a recommendation to enter into this Transaction, it
being understood that information and explanations related to the terms and
conditions of this Agreement and any Transaction shall not be considered
investment advice or a recommendation to enter into this Transaction.

 

  6. Party B is capable of assessing the terms, conditions and risks (on its own
behalf or through independent professional advice) of this Agreement and any
Transaction and understands and accepts such terms, conditions and risks.

 

(d)

Waiver of Jury Trial.   Each party hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all rights it may have to trial by
jury in respect of any proceedings arising

 

4



--------------------------------------------------------------------------------

 

out of or relating to this agreement or any transaction and acknowledges that it
and the other party have been induced to enter into this agreement by, among
other things, these mutual waivers.

 

(e) Set-off.   The right to exercise a Set-off against any amount otherwise
payable in respect of an Early Termination Date pursuant to Section 6(e) may be
applied solely at the election of the Non-Defaulting Party in the case of an
Event of Default, and by the party other than the Affected Party in the case of
a Termination Event or Additional Termination Event, whether or not such party
is the payer or payee of an amount determined pursuant to Section 6. If an
obligation is unascertained, such party may in good faith estimate that
obligation and exercise a Set-off in respect of the estimate, subject to the
relevant party accounting to the other party when the obligation becomes
ascertained.

 

(f)

USA PATRIOT Act Notice.   Party A hereby notifies Party B that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L 107-56 (signed into law
October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Party B, which information includes the name and
address of Party B, the Tax-Identification Number, and other information that
will allow Party A to identify Party B in accordance with the Act.1

 

(g) Termination.   Party B acknowledges that upon an early termination of any or
all Transactions or Specified Transactions under this Agreement, monies may be
due and payable by Party B to Party A, or by Party A to Party 11

 

(h) Definitions.   Unless otherwise specified in a Confirmation, each
Transaction between the parties shall be subject to the 2000 ISDA Definitions
(the “Definitions”) as published by the International Swaps and Derivatives
Association, Inc., as such Definitions hereinafter are amended and as such
Definitions may be amended, supplemented, replaced, or modified, are
incorporated by reference into this Agreement and each Confirmation as if fully
set forth herein or in such Confirmation. For these purposes, all references in
the Definitions to a “Swap Transaction” shall be deemed to apply to each
Transaction under this Agreement. Unless expressly provided otherwise, in the
event of any inconsistency between any of the documents identified in this Part
4(h), the document listed first will prevail: (i) the Confirmation; (ii) the
Schedule; (iii) the printed form of ISDA Master Agreement; and (iv) the
Definitions.

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof.

 

            KeyBank National Association               and      
            Jupitermedia Corporation             (Name of Party)     (Name of
Party) By:         By:   /s/ Donald J. O’Neill  

Name: Thomas J. Simenic

Title: Senior Vice President

Date:

     

Name: Donald J. O’Neill

Title: Chief Financial Officer

Date: 10/5/2009

 

 

 

1   This provision is included as a means of compliance with the notice
requirements contained in the regulations under the USA PATRIOT ACT.

 

5



--------------------------------------------------------------------------------

     KEYBANK NATIONAL ASSOCIATION

CONFIRMATION

 

To: JUPITERMEDIA CORPORATION

 

     23 OLD KING HIGHWAY SOUTH

 

     DARIEN, CT 06820

 

Attn: DON O’NEILL

Fax: doneill@jupitermedia.com

Duplicate

Confirm to:

Client ID: 1000363659-MASSEY

 

From: KEYBANK NATIONAL ASSOCIATION

Date: 19-Jul-07

Our Ref: 182694/182710

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between KEYBANK NATIONAL ASSOCIATION and
JUPITERMEDIA CORPORATION on the Trade Date specified below (the “Swap
Transaction”). This letter agreement constitutes a “Confirmation” as referred to
in the Swap Agreement specified below.

1.     The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”) and amended from time to time, are incorporated into this
Confirmation.

If you and we are parties to an ISDA Master Agreement as published by the
International Swap Dealers Association, Inc. and the Schedule to such agreement
that sets forth the general terms and conditions applicable to Swap Transactions
between us (a “Swap Agreement”), this confirmation supplements, forms a part of,
and is subject to, such Swap Agreement. If you and we are not yet parties to a
Swap Agreement, this Confirmation will be a complete valid legal binding
agreement between us as supplemented by the general terms and conditions set
forth in the standard form ISDA Master Agreement copyright 1992 by the
International Swap Dealers Association, Inc. (“standard ISDA form”). All
provisions contained or incorporated by reference in such Swap Agreement shall
govern this Confirmation except as expressly modified below. In the event of any
inconsistency between this Confirmation and the Definitions or the Swap
Agreement or the standard ISDA form if a Swap Agreement has not been entered
into between us, this Confirmation will govern.

This Confirmation will be governed by and construed in accordance with the laws
of the State of New York, without reference to choice of law doctrine, provided
that this provision will be superseded by any choice of law provision in the
Swap Agreement.

2.     This Confirmation constitutes a Rate Swap Transaction under the Swap
Agreement and the terms of the Rate Swap Transaction to which this Confirmation
relates are as follows:



--------------------------------------------------------------------------------

JUPITERMEDIA CORPORATION

Our Ref: 182694/182710

 

_____________________

 

  Notional Amount:   $50,000,000.00 USD Amortizing by $125,000.00 per quarter
Trade Date:   19-Jul-07 Effective Date   23-Jul-07 Termination Date   11-Jul-13
Fixed Amounts:  

Fixed Rate Payer:

  JUPITERMEDIA CORPORATION

Fixed Rate Payer
Payment Dates:

  Commencing 28-Sep-07 and quarterly thereafter on the last calendar day of the
quarter up to and including the Termination Date, subject to adjustment in
accordance with Modified Following Business Day Convention

Fixed Rate

  5.57600%

Fixed Rate Day Count Fraction

  Act/360 Floating Amounts:  

Floating Rate Payer:

  KEYBANK NATIONAL ASSOCIATION

Floating Rate Payer Payment Dates:

  Commencing 28-Sep-07 and quarterly thereafter on the last calendar day of the
quarter up to and including the Termination Date, subject to adjustment in
accordance with Modified Following Business Day Convention

Floating Rate for Initial
Calculation Period including spread:

  5.360000%

Floating Rate Option:

  USD-LIBOR-BBA

Designated Maturity

  3-Month

Spread:

  None Floating Rate Day Count Fraction:   Act/360 Reset Dates:   The first day
of each Floating Rate Payer Calculation Period.

 

2



--------------------------------------------------------------------------------

JUPITERMEDIA CORPORATION

Our Ref: 182694/182710

 

_____________________

 

 

Calculation Agent:

  KEYBANK NATIONAL ASSOCIATION

Business days:

  London and New York

Other Terms and Conditions:

  None

Payment Method:

  Please provide

Please confirm the foregoing correctly sets forth the terms of our Agreement by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us.

 

Regards, KEYBANK NATIONAL ASSOCIATION By: /s/ Mary Chudzinski Name: Mary
Chudzinski

 

Accepted and Confirmed as

of the Trade Date

JUPITERMEDIA CORPORATION /s/ Donald. J. O’Neill Name:  

Donald J. O’Neill

Title:  

CFO

 

3